DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 27-30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and assuming all 112 rejections affecting these claims are resolved without broadening the scope of the claims.

Election/Restrictions
Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2022, asserting that there will be no search burden involved in examining the withdrawn claims.
However, as pointed out in MPEP 1850, the decision in Caterpillar Tractor v. Commissioner of Patents and Trademarks, resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 USC 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims under different categories without regard to the practice in national applications filed under 35 USC 111.” (Italics added).  The section of the MPEP cited by the applicant regarding establishing burden concerns national US restriction practice applied to applications filed under 35 USC 111;  since this application is a national stage application filed under 35 USC 371, arguments regarding burden are not applicable.  The restriction is therefore made final.  
Claims 1-11 and 27-30 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the in each instance where the term “module” is used, the boundaries of each module must be shown or the feature(s) canceled from the claim(s).
Claim 9 “a gas discharging space is formed in the main frame , the gas discharging valve is disposed in the gas discharging space, and a rear surface of the gas discharging space is open.  
Claim 10 The control module accommodating space having an open rear surface is formed in the main frame to accommodate the control module therein”, is not clearly depicted in the drawings and the office is unable to interpret the structure.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
The term “base” used in at least claim 1 has not been assigned a reference numeral. 
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
Claim 3
The term “dispense” in line 5 should be “dispenser”
Line 7 recites “3” which appears to be a type-o.
Claim 6
“the at least dispenser inlet passage” should be “at least the dispenser inlet passage”.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
The term “module” used throughout the claims, e.g. “fermentation module”, i.e. a module for fermentation.  The term “module” is interpreted to mean the structures shown in the Figures for each type of module, to the extent the Figures can be understood.
Claim 3 “material accommodating part”  is interpreted to mean structures C1-C3 in the Figures.
Claim 10, “control module” is interpreted to mean a controller.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	All claims
	Various types of modules are recited throughout the claims, and the meaning of each is not clear.  The specification does not clearly enumerate the specific items associated with each module, and the figures do not clearly delineate the boundaries of each module.  Thus the office is unable to tell with certainty where one module ends and another one begins, and consequently which items are included in each module.
	Claim 3
The claim recites “a dispenser” generally labeled as item (3).  The meaning of the term is not clear.  The specification does clearly enumerate the specific items associated with the dispenser, and the figures do not clearly delineate the boundary of the dispenser.  Thus the office is unable to tell with certainty which items are associated with the dispenser. 
Claim 6
There is a lack of antecedent basis for “the passage module”.
Claim 9
The claim recites, “the gas discharging valve is disposed in the gas discharging space, and a rear surface of the gas discharging space is open.”  The “gas discharging space” and “rear surface” are not shown in the drawings, and the office is unable to interpret the claimed structure.  
Claim 10 
The claim recites, “a control module configured to control at least one valve included in the passage module. It is not clear if “at least one valve” is the same “at least one valve” in parent claim 1.  The control module accommodating space having an open rear surface is formed in the main frame to accommodate the control module therein”, is not clearly depicted in the drawings and the office is unable to interpret the structure.  
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/326471 to Aown. 
Regarding claim 1, Aown teaches a beverage maker comprising: 
a base (110, Fig. 1, 2); 
a fermentation module (100) including a fermentation tank module having an opening, and a fermentation lid (98) configured to open/close the opening, and disposed on the base; 
a passage module (24 or 48) connected to the fermentation module (100) and including at least one passage (24 or 48) and at least one valve (58, 64, Fig. 3); and
a main frame (everything above item 110 in Fig. 4) disposed on the base, wherein at least a part of the passage  module (48) is mounted on the main frame. 
 
Regarding claim 2, Aown teaches the beverage maker of claim 1, wherein the passage module includes: 
a water supplying passage module (82, 28, Fig. 3, par. 24) configured to supply water;
a main passage (68) connecting the water supplying passage module with the fermentation module (100); and
a main valve (64) installed in the main passage, and wherein the main valve is mounted on the main frame.

Regarding claim 3, Aown teaches the beverage maker of claim 2, further comprising: 
a dispenser (78, Fig. 3, par. 21) connected to the main passage (at least indirectly) and having at least one material accommodating part (74a-74d, par. 21) (this term is so broad any cavity within the dispenser will satisfy it it), wherein the main passage includes:
a first main passage (24, Fig. 3) located before the dispense (78) in a flow direction of water and connected to the water supplying passage module (at least indirectly); 
a second main passage (68),  located after the dispenser in the flow direction of the water, wherein the main valve (64) is installed in the second main passage; and
a bypass passage (86, Fig. 3) connecting the first main passage and the second main passage and allowing bypass of the material accommodating part (74).
  
Regarding claim 4, Aown teaches the beverage maker of claim 3, wherein the passage module (24 or 48) further includes: 
a bypass valve (84 in line 86) configured to open/close the bypass passage and installed in the main frame.  

Regarding claim 5, Aown teaches the beverage maker of claim 3, wherein the dispenser is located above the main frame. 
 (see Fig. 4, the main frame is everything on the left above (10), the dispenser is on the right in item (12)

Regarding claim 10, Aown teaches the beverage maker of claim 1, further comprising:
a control module configured to control at least one valve included in the passage
module, wherein a control module accommodating space having an open rear surface is formed in the main frame to accommodate the control module therein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/326471 to Aown.
Regarding claim 6, Aown teaches the beverage maker of claim 3, wherein the passage module includes: 
at least one dispenser inlet passage (76, Fig. 3) connecting the first main passage (24) to the at least one material accommodating part (74A-74d); and
at least one opening/closing valve (84) to open/close the at least dispenser inlet passage.
To the extent applicant argues Aown does not teach “wherein the opening/closing valve is mounted on the main frame”, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Aown because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.
Regarding claim 7, Aown teaches the beverage maker of claim 1, further comprising:
an air injection pump (118, Fig. 3,par. 35) configured to inject air into the fermentation module; and
a beverage making pack (46, Fig. 3, par. 18) inserted into the fermentation module through the opening and accommodated into the fermentation module, wherein the passage module includes:
an air supplying passage configured to guide air, which is pumped from the air injection pump (dashed line from 118), to a space between the beverage making pack and the fermentation tank module; and
an air supplying opening/closing valve to open/close the air supplying passage, and wherein the air supplying opening/closing valve is mounted on the main frame. (the top of 18 includes a valve (unnumbered, possibly hand operated).
To the extent applicant argues that there are certain constructional details claimed that are not disclosed by Aown, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Aown, because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.

Regarding claim 8, Aown teaches the beverage maker of claim 7, wherein the passage module further includes: 
an air discharging passage (line leading to 94, Fig. 3) connected to the air supplying passage (at least indirectly); and
an air discharging valve (94, par. 28) configured to open/close the air discharging passage, and wherein the air discharging valve is mounted on the main frame.  
To the extent applicant argues that there are certain constructional details claimed that are not disclosed by Aown, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Aown, because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.

Regarding claim 9, Aown teaches the beverage maker of claim 1, wherein the passage module includes: 
a gas discharging passage (line with valve 94 in it, Fig. 3, par. 28) connected to the fermentation module to discharge gas; and 
a gas discharging valve (94) connected to the gas discharging passage, and 
wherein a gas discharging space is formed in the main frame, the gas discharging valve is disposed in the gas discharging space, and a rear surface of the gas discharging space is open. (see Figs. 3and 4).
To the extent applicant argues Aown does not teach “wherein the opening/closing valve is mounted on the main frame”, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Aown because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.

Regarding claim 11, Aown teaches the beverage maker of claim 1, wherein the main frame includes:
a frame body in which the at least a part of the passage module is disposed (Figs 4 and 5 show the main frame includes multiple separate pieces, and one of which could be considered the “frame body”.
To the extent applicant argues Aown does not teach “a frame body in which the at least a part of the passage module”, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Aown, because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.
Regarding the limitation, “a fermentation module contact body provided in the frame body and making contact with the fermentation module”, the term “contact body” is so broad that any structural features in the main frame contacting the fermentation module will satisfy this limitation.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763